DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse an antibody that binds LTR as the LIGHT inhibitor and allergen induced fibrosis as the species of disease in the reply filed on 3/31/22, is acknowledged.  The restriction required election of LIGHT inhibitor from those recited in claims 6, 28-29.  Applicant elected antibody from claim 28.  However, it was found that claim 6 is limited to species of inhibitors that comprise LTR polypeptide sequences, and thus do not encompass antibodies.  Claims 28-29 are therefore broader in scope than claim 6 from which they depend. In light of this, a phone call was made to Applicant to confirm the election of species.  During a telephone conversation with Jeffrey Simon on 5/11/20,  a provisional election was made without traverse to prosecute the species of an LTR polypeptide subsequence as the species of LIGHT inhibitor.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-29 are therefore withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
   	  Claims 6, 13-14, 19-21, 34-36, 38, and 41-43 read on the elected invention and are being acted upon.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e).  However, the provisional application USSN 60/973,383 upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for the claims of this application.  Specifically, insufficient support was identified for the limitation of a LTR polypeptide subsequence or chimeric polypeptide, or a method of treating a fibrotic disease or atopic dermatitis, as recited in claim 6. Consequently, the claims have been accorded the priority of the filing date of the parent application 12/233,428, i.e. 9/18/08. 


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 6, 13-14, 19-21, 34-36, 38, and 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0060605, in view of 20070009518, Leung et al., 2004 and Eichenfield et al., 2003 (of record),.
The ‘518 publication teaches methods for reducing fibrosis and treating chronic asthma include comprising a combination of agents comprising LTR antagonist soluble fusion proteins as well as antibodies against 4 integrin (see page 1-2 and 17, in particular). The ‘518 publication teaches that targeting and treating the inflammatory response can improve fibrosis since such inflammation is believed to play a role in the development of fibrosis.  The ‘518 publication teaches administration on a daily or weekly schedule and sequential administration of agents (see page 16, in particular).   The ‘518 publication teaches dosing can be optimized and can employ a lower dose during maintenance therapy, for example (see page 17, in particular).
The ‘605 publication teaches LIGHT, which is a ligand of LTR (see pages 1-2, in particular). The ‘605 publication teaches that LIGHT/LTR is involved in T and B cell immune responses, and that inhibition of LIGHTs interaction with LTR can inhibit pathogenic T and B cell responses (see pages 1-3, in particular).  The ‘605 publication  teaches that antagonist of LIGHT/LTR, such as LTR-Fc fusion proteins, are useful in modulating inflammatory responses, and can be used to treated diseases where unwanted lymphocyte proliferation occurs, such as during asthma  (see page 3 and 9, paragraph 102, in particular). The ‘605 publication teaches a method of inhibiting an inflammatory disorder in a subject by contacting the subject with an agent that inhibits the interaction of LIGHT with its receptor, said agent including an LTR-Fc fusion protein (see page 1, 3,  9, 19, and 24 in particular). The ‘605 publication teaches that said LTR-Fc comprises the extracellular domain of LTR (i.e. a subsequence, see page 24, in particular). The ‘605 publication teaches treating a human subject and administering the agent in vivo by systemic or topical methods (see page 1, in particular).  The ‘605 publication teaches combination treatment methods wherein the subject is further administered a steroid (see page 21, in particular).   The ‘605 publication teaches administering the fusion polypeptides topically to an inflamed site in the subject (see page 22, in particular). The ‘605 publication teaches that candidate subjects include those having the disorder (i.e. a patient diagnosed with the disorder), or those a risk of the disorder, and that the treatment improves one or more symptoms, including reducing tissue inflammation (see page 22, in particular).   The ‘605 publication teaches that dosages can depend on many factors including the route, and that a particular intravenous dose can be 0.01 mg to 10 mg/ml blood volume but other routes are contemplated such as a transdermal route (see page 20-21, in particular).
Thus, together the references teach administering combination treatment regimens comprising LTR-Fc antagonists that inhibit LIGHT for treating inflammatory disease such as asthma and for inhibiting fibrosis.  The references do not explicitly teach treating atopic dermatitis.
Eichenfield et al. teach that atopic dermatitis and asthma occur as comorbid conditions, with atopic dermatitis frequently being the first manifestation of allergic disease (see pages 608-609, in particular).  Eichenfield et al. teach that asthma and atopic dermatitis have common disease pathophysiology and epidemiology, and that the many parallels between the two disorders suggest that process and approaches used for asthma therapy guidelines would be appropriate for atopic dermatitis (see page 608, in particular).   Eichenfield et al. teach that atopic dermatitis and asthma are both characterized as manifestation of an exaggerated inflammatory response, and that T cells are key in the initiation and maintenance of the inflammation (see page 611, in particular).  Eichenfield teach that atopic dermatitis can be triggered by allergens, and that it evokes elevations in eosinophils (see pages 610 and 612, in particular).  Likewise, Leung teaches that atopic dermatitis and asthma are linked conditions with similar immunologic inflammatory pathways, that atopic dermatitis exists as a chronic or acute disorder, and that atopic dermatitis, especially in chronic stages, is characterized by fibrosis (see pages 652-653, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the asthma/inflammatory disease treatment method of the ‘605 publication and the ‘518 publication, in order to treat both asthma as well as chronic or acute atopic dermatitis, as taught by Leung and Eichenfield. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Eichenfield and Leung teach that atopic dermatitis and asthma are both inflammatory disorders that occur together and are both T cell mediated disorders. Furthermore, the ordinary artisan would expect that the method would also function to inhibit fibrosis occurring during atopic dermatitis, since the ‘518 publication teach that chronic inflammation plays a role in development of fibrosis and that treatments including an LTR antagonist can reduce fibrosis and inflammation.  Furthermore, the ordinary artisan would expect that treatment of atopic dermatitis by reducing inflammation as made obvious above would reduce eosinophils, which are known to be elevated in atopic dermatitis. Furthermore, the ordinary artisan would be motived to further administer the other agents, such as steroids and 4 integrin antibodies, as taught by the ‘605 publication and the ‘518 publication to enhance therapeutic efficacy. Additionally, optimizing the dossing and schedule of administration would be routine and well within the purview of the ordinary artisan. The ‘605 publication teaches a particular example of an intravenous does of 0.01 mg/ml blood volume, which would be within the doses of claim 42 given normal blood volume of a human subject, for example. However, both references also teach the dose of the agent can be varied using parameters well known to the ordinary artisan and that the particular dose depends of the route of administration and the desired treatment regimen. For example, the ‘518 publication teaches using lower doses during maintenance therapy, and optimizing the dose when using alternative administration modes (such as transdermal delivery) that would employ more frequent administrations with a corresponding lower dose per administration, or during maintenance therapy to below the amount recite din claim 43 would be well within the purview of the ordinary artisan.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 13-14, 19-21, 34-36, 38, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,301,994, in view of US 2003/0060605, 20070009518, Leung et al., 2004, Eichenfield et al., 2003.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘994 patent claims a method for reducing airway remodeling or fibrosis in a subject with asthma comprising administering a LTR chimeric polypeptide to the subject with asthma.  The ‘994 patent claims that the subject has allergic asthma, and that the method reduces symptoms and eosinophil infiltration.  The ‘994 patent claims that the method treats lung airway remodeling that is chronic or acute.  Furthermore, it would be obvious to treat an asthma subject who also has atopic dermatitis, and to treat said atopic dermatitis based on the teachings of the ‘605 publication, Leung et al., 2004, and Eichenfield for the same reasons set forth above. Furthermore, optimization of the dosage and timing of administration would be routine and administration of further therapeutic agents to enhance treatment would be obvious based on the teachings of the ‘518 and ‘605 publications for the same reasons set forth above. 

Claims 6, 13-14, 19-21, 34-36, 38, and 41-43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9-18, 28-31, and 42-43 of copending Application No. 15/549,088 in view of in view of US 2003/0060605, 20070009518, Leung et al., 2004, and Eichenfield et al., 2003.  
The ‘088 application claims a method for reducing or inhibiting skin fibrosis in an allergic disorder comprising administering a LTR-IgG fusion polypeptide (i.e. LIGHT inhibitor that comprises an LTR subsequence).  The ‘088 application claims that the  method inhibits eosinophil infiltration and administering a second drug such as a steroid.  While the ‘088 application does not explicitly claim treating atopic dermatitis, or the specific dosing regimens of the present claims, it would be obvious to do so based on the teachings of the ‘605 publication, the ‘518 publication, Leung, and Eichenfield for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644